Citation Nr: 1628697	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-27 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected atrophic rhinitis.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before a decision can be rendered on the merits of the claim for entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected atrophic rhinitis.

While VA examinations and opinions have been obtained for service connection for obstructive sleep apnea secondary to service-connected atrophic rhinitis, an opinion has not been provided for service connection for sleep apnea on a direct service incurrence basis.  The Veteran, in his initial claim for service connection, asserted that his difficulty sleeping began on active duty.  Specifically, the Veteran asserts that his job duties as a saturation diver and assault boat coxswain, contributed to his inability to get adequate sleep.  These duties included standing watch at various times during the night for 4 hours at a time or all night, touring the facilities periodically through the night, normally at 2 hour intervals, and making several deep dives lasting as long as 32 days never really knowing if it was day or night, all of which the Veteran believes resulted in poor sleeping habits.  

As the Veteran states that he had problems sleeping during service and it is still unclear whether the Veteran's current sleep apnea is related to or caused by active duty service, a VA opinion is necessary for direct service connection.  

Additionally, in his April 2014 notice of disagreement, the Veteran stated that while on active duty his sinuses were so stuffed he could barely breathe, let alone sleep.  He further stated that he routinely used nasal sprays to clear his sinuses so that he could go down for his dives.  The Veteran is service connected for atrophic rhinitis and has submitted numerous articles suggesting a positive relationship between rhinitis and sleep apnea.  The Board notes that although the Veteran is service-connected for atrophic rhinitis, the January 2014 VA examiner noted that the Veteran's service treatment records and post-service treatment records show symptoms and treatments that are more consistent with allergic rhinitis versus atrophic rhinitis.  The examiner further stated that there is some literature that indicates sleep problems accompany atrophic rhinitis, but not necessarily sleep apnea.  While the claims file contains VA opinions on service connection for sleep apnea secondary to service-connected atrophic rhinitis, those opinions do not comment on the articles submitted by the Veteran that suggest a positive relationship between rhinitis, both allergic and atrophic, and sleep apnea.  Therefore, an opinion that takes into account the articles submitted by the Veteran, on whether the Veteran's sleep apnea was caused or aggravated by his service-connected rhinitis, is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records pertinent to the claim on appeal.

2.  Thereafter, return the claims file to the VA examiner who conducted the January 2015 VA examination (records review) of the Veteran.  The claims file, to include a copy of this Remand, must be made available to and pertinent documents therein reviewed by the examiner.  If the January 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The Veteran may be called in for examination, if deemed warranted.  In an addendum opinion, the examiner should provide an opinion on the following:


a)  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea is of service onset or otherwise related to or was caused by his active duty service.

Specifically, the examiner should comment on the Veteran's reports of continuous interruption of sleep, prolonged work hours, and extended dives, and poor sleep habits due to his job duties as a saturation diver and assault boat coxswain.  The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge such as sleep disturbance and that his reports must be considered in formulating the requested opinion.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected rhinitis.  

The examiner should review and comment on the internet articles submitted by the Veteran that suggest a link between rhinitis and sleep apnea, as well as consider the Veteran's statements regarding chronic sinus congestion in service and his routine use of nasal spray to clear his sinuses before dives.  

c)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected rhinitis.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer the questions posed without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

